Citation Nr: 1708089	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In February 2014, the Board denied entitlement to an evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine and determined that referral for extraschedular consideration was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand the February 2014 Board decision, to the extent that it determined that referral for extraschedular consideration was not warranted. 

In October 2014, the Board determined that referral for extraschedular consideration was not warranted.  The Veteran once again appealed the Board's decision to the Court.  In a March 2016 Order, the Court granted a Joint Motion for Remand filed by the parties to vacate and remand the October 2014 Board decision.  When the case was most recently before the Board in June 2016 it was remanded for additional development.  The case has since been returned to the Board for further review.

The Board notes that the Veteran requested a hearing before the Board in an August 2008 substantive appeal.  However, in a September 2009 statement, he withdrew that request.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704 (e) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The June 2016 remand instructed the AOJ to provide the Veteran with a VA examination to determine the nature and severity of his service-connected degenerative disc disease of the lumbar spine.  It was specifically requested that the examiner clarify whether the Veteran's instability of station is a manifestation of his back disability.  In so doing, the examiner was instructed to discuss the findings of the October 2008 and January 2012 VA examiners regarding instability of station.  It was noted that if the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

Pursuant to the June 2016 remand, the Veteran underwent a VA examination in August 2016.  While the report of that examination indicates that the Veteran had normal range of motion during spontaneous movement, on formal testing, he had markedly limited motion in all directions.  The examiner stated that there was no clinical evidence for lumbar instability.  The examiner explained that the only way to detect lumbar instability is to perform lumbar X-rays in flexion and extension and compare those to neutral.  In an August 2016 addendum opinion report, the examiner indicated that the Veteran was noted to have instability of station at the January 2012 VA examination.  The examiner stated that the Veteran did not demonstrate instability of station at the August 2016 examination.  The examiner also opined that instability of station is completely different from spinal instability.  Finally, the examiner opined that based on the Veteran's two MRI scans, spinal instability is not even suspected.  

As such, the Board finds that the August 2016 examination report is incomplete insofar as it does not clarify whether the Veteran's instability of station is a manifestation of his back disability, nor does it discuss the findings of the October 2008 VA examiner.  Therefore, the AOJ did not accomplish the objectives set forth in the June 2016 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.

Additionally, the Board notes that the Veteran underwent VA spine examinations in June 2008, October 2008, and January 2012.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA spine examination to determine the nature and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must specifically clarify whether the Veteran's instability of station is a manifestation of his back disability.  In doing so, the examiner should discuss the findings of the October 2008 and January 2012 VA examiners regarding instability of station.  If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

2.  When the development requested has been completed, readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




